COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )
                                                                              )               No.  08-05-00238-CR
                                                                              )
EX PARTE:  TONY RAY JONES                        )                    AN ORIGINAL
                                                                              )
                                                                              )     PROCEEDING IN MANDAMUS
                                                                              )
                                                                              )
                                                                              )
 
O
P I N I O N
 
Tony Ray Jones has
filed an application for a writ of habeas corpus, seeking relief from a felony
conviction.  This Court does not have
original habeas jurisdiction in criminal matters.  See Ater
v. Eighth Court of Appeals, 802 S.W.2d 241, 243
(Tex.Crim.App. 1991); Ex parte
Hearon, 3 S.W.3d 650,
650 (Tex.App.--Waco 1999, orig. proceeding); Dodson
v. State, 988 S.W.2d 833, 835 (Tex.App.--San Antonio 1999, no pet.); Ex parte Hawkins, 885 S.W.2d
586, 588 (Tex.App.--El Paso 1994, orig. proceeding).  Therefore, the application for a writ of
habeas corpus is dismissed for lack of jurisdiction.
 
July
28, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)